            Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 1 of 15




AUDREY STRAUSS
United States Attorney for the
Southern District of New York
By:    JESSICA FEINSTEIN
       Assistant United States Attorney
       One Saint Andrew’s Plaza
       New York, New York 10007
       Tel. (212) 637-1946

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                      :
UNITED STATES OF AMERICA,
                                      :
                  Plaintiff,
                                      :                        VERIFIED COMPLAINT FOR
                -v.-                                           FORFEITURE
                                      :
                                                               21 Civ. ___ (___)
    th
A 10 CENTURY CAMBODIAN SANDSTONE                        :
SCULPTURE DEPICTING SKANDA ON A
PEACOCK,                                                :
                                                        :
                        Defendant in Rem.
                                                        :

                                      :
--------------------------------------X


         Plaintiff United States of America, by its attorney Audrey Strauss, United States Attorney

for the Southern District of New York, for its verified complaint, alleges, upon information and

belief, as follows:

                               I. NATURE OF THE ACTION

                1.      This action is brought by the United States of America seeking forfeiture

of all right, title and interest in a sandstone statue, circa 10th Century A.D., depicting the Hindu

deity Skanda riding a peacock, which was illicitly removed from the Prasat Krachap temple at
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 2 of 15




the historic and archeological site of Koh Ker, Preah Vihear Province, Cambodia (the

“Defendant in rem”). A photograph of the Defendant in rem is attached hereto as Exhibit A.

                 2.    The current owner of the Defendant in rem (the “Owner”) has voluntarily

relinquished possession of the Defendant in rem to the United States of America, and waives all

claims of right, title and interest in the Defendant in rem. The Defendant in rem is currently

located in the possession of the Department of Homeland Security, New York, New York.

                 3.    The Defendant in rem is subject to forfeiture pursuant to 19 U.S.C.

§ 1595a(c) because there is probable cause to believe that the Defendant in rem is stolen property

introduced into the United States contrary to law. The Defendant in rem is also subject to

forfeiture pursuant to 18 U.S.C. § 545 because there is probable cause to believe that the

Defendant in rem is merchandise which has knowingly been brought into the United States

contrary to law. The Defendant in rem is further subject to forfeiture pursuant to 18 U.S.C.

§ 981(a)(1)(c) because there is probable cause to believe that the Defendant in rem is property,

real or personal, which constitutes or is derived from proceeds traceable to a violation of 18

U.S.C. § 2314.

                              II. JURISDICTION AND VENUE

                 4.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 1345 and 1355.

                 5.    Venue is proper pursuant to 28 U.S.C. §§ 1355(b)(1)(B) and 1395(b)

because the Defendant in rem was found in the Southern District of New York.

                               III. FACTUAL BACKGROUND

                                The Ancient History of Koh Ker

                 6.    Koh Ker, known in ancient times as Chok Garygar, was the capital of the

ancient Khmer Empire from 928 to 944 A.D. It is located in the Kulen district of northern
           Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 3 of 15




Cambodia, approximately seventy-five miles northeast of the town of Siem Riep and the Angkor

Wat temple complex. The Angkor region served as the capital of the Khmer Empire from in or

about the 9th Century through the 15th Century, with the exception of the short period of time

when Koh Ker was the capital. Following the sacking of Angkor by Siamese forces in 1431

A.D., the capital was moved to the Phnom Penh region, and the shrinking Khmer state came to

be known as the Kingdom of Cambodia.

                7.      The Koh Ker site is of great significance from a religious, historical, and

artistic perspective. Founded and built over a period of two decades by Jayavarman IV, a king

of tremendous wealth and power, the Koh Ker site is a vast complex of sacred monuments made

of brick, laterite, or sandstone, including, among other things, dozens of temples and sanctuaries,

a huge terraced pyramid-temple known as Prasat Thom, and towers.

                8.      These structures, including a temple known as Prasat Krachap, described

below, were built by the Cambodian state under Jayavarman IV and were the property of the

Cambodian state. The Cambodian state has never transferred Koh Ker or the Prasat Krachap

temple to any private owner, whether by sale, gift or otherwise.

                9.      The architecture and statuary of Koh Ker were executed, under the

demands of Jayavarman IV, by the finest and most experienced artisans, sculptors, and craftsmen

of the time. Koh Ker statuary, including the Defendant in rem, was revolutionary for its time.

Many of the statues were huge, often shown in movement, and were free-standing or in high-

relief, rather than simply in bas-relief.

                                      The Looting of Koh Ker

                10.     In the mid-to-late 1960’s, Cambodia was plunged into political upheaval

and civil war. The conflict pitted the Khmer Rouge and their allies, the North Vietnamese and
           Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 4 of 15




the Viet Cong, against the government forces of Cambodia, who were supported by the United

States and South Vietnam. In 1975, the government forces of Cambodia were defeated by the

Khmer Rouge, and the Khmer Rouge controlled Cambodia between 1975 and 1979. Millions of

Cambodian citizens were killed during the period of Khmer Rouge control.

               11.     For the following nearly 20 years, during the 1980s and 1990s, Cambodia

was beset by a civil war and there was looting at many sites, especially in areas of conflict. The

Koh Ker site suffered serious damage and widespread looting. This looting was widely

publicized and well-known to participants in the international art market.

               12.     During this period, statues and other artifacts were stolen from Koh Ker

and entered the international art market through an organized looting network. Local teams of

looters would first remove the statues from their original location at Koh Ker. The statues

would then be transported to the Cambodia-Thailand border and brokers would transport them to

dealers in Khmer artifacts. These dealers would sell the artifacts to local or international

customers, who would either retain the pieces or resell them on the international art market.

               13.     One of the temples at Koh Ker is a structure called Prasat Krachap, also

known as the “temple of inscriptions” for the inscribed writing in the stonework of the temple. In

2020, archeologists and researchers working under the auspices of the Cambodian Ministry of

Culture and Fine Arts (the “Cambodian Ministry”) began excavating Prasat Krachap. Based on

the excavation of the site, which is still ongoing, archeologists believe that Prasat Krachap may

be the royal family tomb for King Jayavarman IV or his son, Harshavarman II. Prasat Krachap

was subject to widespread destruction and looting. As described below, the Defendant in rem

was stolen from Prasat Krachap in or about September 1997.
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 5 of 15




                                     The Defendant in Rem

               14.     The Defendant in rem is considered a masterpiece of Khmer art and a

significant part of Cambodian cultural heritage. The sculpture depicts the Hindu god of war,

Skanda, riding on the back of a peacock. The body and tail of the peacock are decorated with

intricate engraved patterns. Skanda is rarely depicted in Cambodian art, but, as described below,

appears to have featured prominently in Prasat Krachap temple. Khmer cultural experts believe

that the face of Skanda on the Defendant in rem may in fact be a portrait of a royal family

member, such as Harshavarman II, the son of King Jayavarman IV.

                              The Theft of the Defendant in Rem

               15.     Investigators working for the Cambodian Ministry and the United States

Government have interviewed a Cambodian national who was previously engaged in the theft

and looting of antiquities from Cambodian temples and archeological sites (“Looter-1”). Looter-

1 has described and identified sculptures that Looter-1 helped to illicitly remove from

archeological sites, including Koh Ker. The information Looter-1 has provided has been

corroborated by, among other things, archeological evidence, photographs, and other individuals

involved in looting. Looter-1 told investigators the following, in substance and in part:

                       a.      Looter-1 joined the Khmer Rouge at the age of approximately 10

years old. Looter-1’s father became involved in the looting of temples, and Looter-1 began

assisting him when Looter-1 was around 18 years old. From in or about the 1980s until the late

1990s, Looter-1 developed an expertise in the location, identification, and removal of Khmer

cultural objects from various temples and other sites around Cambodia. By the 1990s, Looter-1

was leading a group of approximately 450 people working in multiple teams to loot temples and

archeological sites, including Koh Ker.
            Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 6 of 15




                         b.     Looter-1 sent many of the Khmer cultural objects that Looter-1

looted from Koh Ker to one of three brokers in antiquities who lived close to the Thai border

(including “Broker-1” and “Broker-2”). Looter-1 was aware that Broker-1 and Broker-2 sold

antiquities to a man whom Looter-1 knew as “Sia Ford,” 1 a foreign national with a large

collection of Khmer antiquities in Bangkok, Thailand. Looter-1 never personally met “Sia Ford.”

As described below, however, the man known as “Sia Ford” was Douglas Latchford, a/k/a

“Pakpong Kriangsak.”

                         c.     In or about September 1997, Looter-1 lead a team of people that

looted Prasat Krachap temple at Koh Ker. Another team, led by Broker-1, conducted further

looting later that year. The teams led by Looter-1 and Broker-1 discovered and removed

approximately twelve large, culturally significant statues from Prasat Krachap.

                         d.     One evening in approximately September 1997, Looter-1 and

another team member located the Defendant in rem under dirt in the antechamber of Prasat

Krachap. The same day, Looter-1 also found a large sculpture depicting Skanda and Shiva

(“Skanda and Shiva”) in the antechamber of Prasat Krachap.

                         e.     Looter-1’s team removed the Defendant in rem, Skanda and Shiva,

and other statues from Prasat Krachap and transported them over several days by oxcart to

Broker-2’s truck, and ultimately to Broker-2’s house near the border of Thailand. Each member

of Looter-1’s team was paid approximately 15,000 Thai Bhat in exchange for the statues

removed from Prasat Krachap.




1
    “Sia” is a Thai word for “lord,” and often used to refer to a wealthy business person.
           Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 7 of 15




               16.       In or about October 2020, as part of the Cambodian Ministry-led

excavation of Prasat Krachap, Looter-1 accompanied representatives of the Cambodian Ministry

to the Prasat Krachap archeological site. Looter-1 showed the archeologists exactly where

Looter-1 discovered the Defendant in rem and Skanda and Shiva. Digging where Looter-1

indicated, the archeologists located a previously unknown antechamber floor, including the

outlines of the bases of several large statues.

               17.       In or about November 2020, the archeologists excavating Prasat Krachap

located pieces of a roof pediment. Once reassembled, the pediment shows the image of what

appears to be Skanda on one side. The depiction of Skanda in the pediment at Prasat Krachap is

further evidence that the Defendant in rem came from the same temple.

               18.       In or about July 2021, representatives of the Cambodian Ministry met with

Broker-1. Broker-1 confirmed, in substance and in part, the following:

                         a.     Broker-1 had brokered the sale of Khmer sculptures and antiquities

on behalf of Looter-1.

                         b.     Broker-1 assisted in the looting of Prasat Krachap. Broker-1

recognized the Defendant in rem as a sculpture that Looter-1 discovered at Prasat Krachap.

                         c.     Broker-1 sold sculptures to, among others, Douglas Latchford,

who lived in Bangkok, Thailand. Broker-1 had visited Latchford’s apartment in Bangkok, and

identified a photograph of Latchford shown to Broker-1.
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 8 of 15




                               The Sale of the Defendant in Rem

               19.     In October 2019, a grand jury in this District returned a sealed felony

indictment charging Douglas Latchford, a/k/a “Pakpong Kriangsak,” with wire fraud conspiracy

and other crimes related to a many-year scheme to sell looted Cambodian antiquities on the

international art market, primarily by creating false provenance documents and falsifying

invoices and shipping documents, including misrepresentations of the country of origin of

artworks. See United States v. Latchford, 19 Cr. 748 (AT) (the “Indictment”). As set forth in the

Indictment, Latchford was a prominent collector and dealer in Southeast Asian art and

antiquities, who maintained residences in Bangkok and London. In September 2020, the

Indictment was dismissed due to the death of Latchford.

               20.     In February 2021, the Cambodian Ministry announced that Latchford’s

family had agreed to return Latchford’s large collection of Cambodian art to Cambodia. One of

pieces the family has agreed to return to Cambodia is Skanda and Shiva, which Looter-1

removed from Prasat Krachap temple on the same day as the Defendant in rem. Skanda and

Shiva was previously featured on the cover of Adoration and Glory, a book about Cambodian

sculpture co-authored by Latchford, in which Skanda and Shiva is listed as belonging to a

“Private collection.” The Defendant in rem was also featured in Adoration and Glory, and listed

as belonging to a “Private collection, New York.”

               21.     On or about April 10, 2000, Latchford sold the Defendant in rem to a

corporate entity controlled by a family member of Owner-1 (the “Prior Owner”) for $1.5 million.

Latchford provided the Prior Owner with an invoice for the Defendant in rem, describing the

sculpture as “A 10th Century Stone Figure of Skanda Seated on a Peacock,” in the “Style of Koh

Ker,” with the “Country of Origin” listed, falsely, as “Thailand.” An airway bill indicates that the
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 9 of 15




Defendant in rem was shipped by Latchford from Singapore to London. At some point after its

purchase in 2000, the Defendant in rem was shipped to New York, New York.

               22.     Owner-1 inherited the Defendant in rem from the Prior Owner. After

Owner-1 was contacted by the United States of America regarding the Defendant in rem, Owner-

1 agreed to relinquish possession of the Defendant in rem to the United States of America, and to

waive all claims of right, title and interest in the Defendant in rem. The Defendant in rem is

currently in the possession of the United States Department of Homeland Security.

           IV. CAMBODIA’S OWNERSHIP OF THE DEFENDANT IN REM

               23.     As set forth in paragraphs 6 through 22, the Defendant in rem was a

monument built as part of the construction of Prasat Krachap temple in Koh Ker. Both Prasat

Krachap, and the Defendant in rem as a component part of the temple, were the property of the

Cambodian state which constructed them. Neither Koh Ker, Prasat Krachap, nor the Defendant

in rem was ever transferred by the state to private ownership. Accordingly, the Defendant in

rem remained the property of the Cambodian state in 1997, when it was stolen.

               24.      State ownership of Cambodian antiquities such as the Defendant in rem

has also been established in various laws dating back to the French colonial era. In 1863, a treaty

between France and the Kingdom of Cambodia established Cambodia as a protectorate of

France. In 1884, the concept of private property was introduced through a convention imposed

by the French administration.

               25.      Also in 1884, a ruling by the French Governor responsible for Cambodia

granted the state all territory formerly held by the crown. While this 1884 ruling made select

lands “alienable,” the “public domain” remained “inalienable,” including those “structures [...]

assigned to a public service.”
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 10 of 15




               26.      Subsequently, a 1900 decree established a baseline level of protection for

art and archaeology in French Indochina, including Cambodia, and explicitly recognized that

such items, including statues, that “exist on or in the soil” of immoveable properties that were

part of the “national domain,” were similarly part of the national domain. As Koh Ker and

Prasat Krachap were part of the national domain, the Defendant in rem was therefore

automatically part of the national domain under the 1900 decree.

               27.      The 1900 decree also established a system of classifying certain

moveable and immoveable property, whose conservation was in the public interest from a

historical or artistic perspective. Under the decree, once thus categorized, these moveables and

immoveables received additional protections which, among other things, prohibited their

unauthorized alteration, movement, sale, export, destruction, and even restoration. Furthermore,

such property was “inalienable” and “imprescriptible,” under penalty of any sale’s nullification.

Subsequent legislation in 1913 and a decree issued in 1924 reaffirmed the protections set forth in

the 1900 decree.

               28.      In or about 1925, the classification of French Indochina’s objects and

sites as historical monuments and objects began in earnest. This process further confirmed the

state=s ownership of the Defendant in rem. First, a May 6, 1925 decree reaffirmed that

ownership of statues found on property belonging, inter alia, to the Cambodian state, now

referred to as the “colonial” rather than “national” domain, was retained by the state. Second,

on May 16, 1925, another decree classified Koh Ker as a historical monument of French

Indochina, confirming its status as part of the colonial domain. Subsequently, a July 1925

decree, among other things, reiterated the earlier protections regarding classification and
            Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 11 of 15




expanded upon them. The July 1925 decree also criminalized violations of the law related to

historical monuments and objects.

               29.      On May 6, 1947, with independence on the horizon for Cambodia, the

King of Cambodia signed a new constitution. In addition to laying the groundwork for the

modern Cambodian state, this charter provided that existing laws “not inconsistent” with its

terms “shall remain in force,” until replaced by new ones or otherwise repealed. In a 1950

convention, France transferred the power to protect, classify, and conserve historic monuments

to the Royal Government of Cambodia. Cambodia formally declared and was granted

independence in 1953.

               30.      In the 1960’s, Cambodia joined other states in calling for an international

agreement to regulate the looting of archeological sites and the subsequent trafficking in

antiquities. Most of the supporters for such a treaty were former European colonies in Asia and

Africa which, like Cambodia, feared that these activities were chipping away at their very

national identities. Their efforts culminated in the 1970 UNESCO Convention on the Means of

Prohibiting and Preventing the Illicit Import, Export, and Transfer of Ownership of Cultural

Property.

               31.      In September 1972, Cambodia became only the seventh state to ratify the

UNESCO Convention, even though by then the government controlled little more than the

Phnom Penh and Angkor regions. Just a few months earlier, Cambodia had also imposed a new

constitution, which established the short-lived Khmer Republic. Like its 1947 predecessor, this

document contained a provision that preserved the previous government’s institutions, until a

new framework could be implemented.
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 12 of 15




               32.       Looting of items from sites such as Prasat Krachap was punished as theft

until the civil war degraded the government’s control over the country. Most famously, in 1924

two Frenchmen, Georges (André) Malraux and Louis Chevasson were prosecuted and convicted

for theft for taking eleven sculptures from a temple in the Angkor region, “to the prejudice of the

State.” The court ordered the sculptures returned “to their rightful owner,” and they were turned

over to the colonial government’s Angkor Conservancy, reflecting that such sculptures were the

property of the state.

               33.       Since the end of the civil war, the Cambodian government has sought the

return of artifacts looted from its temples and archeological sites during or after the civil war.

               34.       State ownership of the Defendant in rem is further confirmed by the 1996

Law on the Protection of Cultural Heritage, enacted the year before the theft. An English-

language version of the 1996 Law is attached hereto as Exhibit B (hereinafter referred to as the

“1996 Law”). The 1996 Law was enacted with the purpose of protecting Cambodian national

cultural heritage and cultural property against, among other things, excavation, alienation, and

exportation. It defines “cultural property” as “any work produced by human agency and any

natural phenomenon of a scientific, artistic or religious nature which bears witness to a certain

age in the development of civilization . . . and whose protection is in the public interest.” 1996

Law, Art. 4. In particular, the 1996 Law prohibits excavation or exportation of cultural property

without prior authorization of the state, see id., Art. 40, 51, and declares that “[m]oveable

cultural property found by chance is public property.” Id., Art. 39.
          Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 13 of 15




                                V. CLAIMS FOR FORFEITURE

                35.      Incorporated herein are the allegations contained in paragraphs 1 through

34 of the verified complaint.

                36.      18 U.S.C. § 545 provides in pertinent part that “[w]hoever fraudulently or

knowingly imports or brings into the United States, any merchandise contrary to law, or receives,

conceals, buys, sells, or in any manner facilitates the transportation, concealment, or sale of such

merchandise after importation, knowing the same to have been imported or brought into the

United States contrary to law,” shall be subject to criminal penalties. 18 U.S.C. § 545 further

provides in pertinent part that “[m]erchandise introduced into the United States in violation of

this section . . . shall be forfeited to the United States.”

                37.      18 U.S.C. § 2314 provides in pertinent part that “[w]hoever transports,

transmits, or transfers in interstate or foreign commerce any goods, wares, merchandise,

securities or money, the value of $5,000 of more, knowing the same to have been stolen,

converted or taken by fraud,” shall be subject to criminal penalties.

                38.      19 U.S.C. § 1595a(c) provides in pertinent part:

                Merchandise which is introduced or attempted to be introduced
                into the United States contrary to law shall be treated as follows:
                (1) The merchandise shall be seized and forfeited if it – (A) is
                stolen, smuggled, or clandestinely imported or introduced. . . .

                 30.     Pursuant to 18 U.S.C. § 981(a)(1)(c), “any property, real or personal,

 which constitutes or is derived from proceeds traceable,” to a violation of 18 U.S.C. § 2314 is

 subject to forfeiture to the United States.

                 31.     The Defendant in rem is subject to forfeiture pursuant to 18 U.S.C.

 §§ 545, 2314, and 19 U.S.C. § 1595a(c) because there is probable cause to believe that the
         Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 14 of 15




Defendant in rem is stolen property introduced into the United States contrary to law.

               33.    The Defendant in rem is further subject to forfeiture pursuant to 18

U.S.C. § 981(a)(1)(c) because there is probable cause to believe that the Defendant in rem is

property, real or personal, which constitutes or is derived from a violation of 18 U.S.C. § 2314.


Dated:         New York, New York
               July 15, 2021
                                             AUDREY STRAUSS
                                             United States Attorney for
                                             the Southern District of New York
                                             Attorney for the Plaintiff
                                             United States of America



                                      By:
                                             JESSICA FEINSTEIN
                                             Assistant United States Attorney
                                             One St. Andrew=s Plaza
                                             New York, New York 10007
                                             Tel. (212) 637-1946
Case 1:21-cv-06065-AT Document 1 Filed 07/15/21 Page 15 of 15
